Citation Nr: 1226575	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  06-18 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for residuals of injury to the lumbosacral spine.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1971 to February 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2000 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the benefits sought on appeal.

This matter was previously remanded by the Board in February 2009 and October 2010 for additional development.  That development has been completed, and the case returns to the Board for further appellate review.

The Board notes that the Veteran perfected an appeal of the November 2000 rating decision.  However, the appeal was never adjudicated by the Board.  The Veteran then filed a new claim for an increased rating for his back in April 2005.  That claim was denied in an August 2005 rating decision, and the Veteran again perfected an appeal.  However, as the Veteran had already filed a timely appeal of the November rating 2000 decision, that decision will serve as the basis for the period on appeal.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's lumbosacral spine injury residuals do not result in ankylosis of the spine.

2.  Radiculopathy is not etiologically related to the Veteran's service-connected disability.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for residuals of injury to the lumbosacral spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5235 to 5243 (2011); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).
	
Subsequent to the initial adjudication of the Veteran's claims, a letter dated in April 2009 was sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of the evidence that was needed to substantiate his claim; what information and evidence that VA will seek to provide and what information and evidence the Veteran was expected to provide, and that VA would assist him in obtaining evidence, but that it was his responsibility to provide VA with any evidence pertaining to his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran was also notified of the criteria for establishing an effective date and disability rating.  See Dingess.

Here, the duty to notify was not satisfied prior to the initial decision on the Veteran's claims by the RO.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."  Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case (SOC) or supplemental statement of the case (SSOC), is sufficient to cure a timing defect).

In this case, the VCAA duty to notify was satisfied subsequent to the initial AOJ decision by way of the April 2009 letter that addressed all notice elements.  Although the notice letter was not sent before the initial RO decision in this matter, the Board finds that this error was not prejudicial to the Veteran because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the Veteran been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the claim was then readjudicated by way of an SSOC in March 2010, after the notice was provided.  For these reasons, it is not prejudicial to the Veteran for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  See Shinseki v. Sanders/Simmons, 129 S.Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the United States Court of Appeals for Veterans Claims (Court) to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

The notice requirements under 38 U.S.C.A. § 5103 underwent significant changes during the pendency of the Veteran's appeal.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) recently held that, for increased rating claims, notice provided to the Veteran under 38 U.S.C.A. § 5103 need not be "veteran specific," and that VA is not required to notify the Veteran that he may submit evidence of the effect of his worsening disability on his daily life, nor is VA required to notify the Veteran of diagnostic codes that his disability may be rated under.  See Vazquez-Flores/Wilson v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Nonetheless, the Veteran was provided with such notice in April 2009.

The Veteran's service treatment records, VA treatment records, private treatment records, Social Security Administration (SSA) records, VA authorized examination reports, VA opinions, and lay statements have been associated with the claims file.  The Board specifically notes that the Veteran was afforded VA examinations with respect to his disabilities, and that additional Veterans Health Administration (VHA) opinions were also obtained.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that the VA examinations and opinions obtained in this case are adequate as they are collectively predicated on a review of the claims file; contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; record the relevant findings for rating the Veteran's back condition, and provide opinions regarding the etiology of the Veteran's neurologic symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

VA has provided the Veteran with opportunity to submit evidence and arguments in support of his claim.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  The record is complete and the case is ready for review.

B.  Increased Rating

1.  Evidence

The Veteran underwent a VA examination in June 2000.  He reported working as a truck driver for 26 years, and had been trying to do a variety of other jobs, but was no longer able.  He experienced pain, stiffness, fatigability, and lack of endurance in his back.  He required a cane to ambulate.  No specific flare-ups were noted, though he stated that his condition was bothered by prolonged sitting and standing, as well as weather changes.  He treated his condition with medication.  On examination, the Veteran had difficulty rising from a chair, and he ambulated with a cane.  There was tenderness on palpation of the lumbosacral muscles.  There was no kyphosis or scoliosis.  Forward flexion was 45 degrees and extension was neutral.  Lateral flexion was 20 degrees bilaterally, and rotation was 20 degrees bilaterally.  There was pain throughout the range of motion.  

In an undated statement, the Veteran reported that he had not been able to work since June 2000.  He stated that he had lost his job due to his disability.  He used a cane and back brace to support his back condition.  He had trouble with bending and stooping, and his condition interfered with sleep.  The Veteran's wife also submitted a statement, in which she reported that he had difficulty with walking up and down steps, shopping for groceries, doing maintenance work around the house, sleeping, sexual activity, and playing with his grandchildren.  He had not worked since June 2000.

The Veteran underwent an additional VA examination in April 2001.  He reported difficulty with normal daily activities such as getting dressed.  He had pain, weakness, stiffness, fatigability, and lack of endurance in his back.  He used a back brace and cane.  No specific flare-ups were noted.  On examination, the Veteran showed a great deal of difficulty getting up and moving around.  There was hypersensitivity, soreness, and tenderness across the entire lumbar spine.  There was no kyphosis or scoliosis.  Forward flexion was 20 degrees, limited by pain.  Extension was neutral.  Lateral flexion and rotation were 20 degrees bilaterally, also limited by pain.  The Veteran could not rise over his toes and heels due to lost balance.  Straight leg raising reproduced some back pain at 70 degrees, but the examiner noted no gross neurologic change.  

VA treatment records dated May 2003 show the Veteran rated his back pain as 8/10 in severity.  Over time, it ranged from 5/10 to 10/10.  He also had secondary pain in his legs.  Pain interfered with concentration, physical activity, and sleep.  A March 2005 MRI revealed mild degenerative changes at L3-4 through L5-S1.  There was also mild disc bulging at L3-4 and L4-5, and mild central canal stenosis due to disc bulging.

The Veteran was afforded another VA examination in June 2005.  He had persistent back pain with sciatica in both legs.  He had some numbness, tingling, and paresthesias in both legs as well.  There was no bowel or bladder dysfunction.  Repetitive use and weather changes worsened his condition.  There were no other flare-ups noted.  He had no incapacitating episodes in the past year.  Normal daily activities were difficult.  He wore a back brace and used a cane to ambulate.  On examination, there was tenderness, soreness, and pain on palpation.  Forward flexion was 35 degrees.  Extension was 15 degrees.  Lateral flexion and rotation were 15 degrees bilaterally.  There was pain throughout the range of motion.  He could not toe or heel walk due to lost balance.  Straight leg raising caused back pain only.  Reflexes were 1+ but equal at the knee and ankle.  There was giving way and weakness in both lower extremities.

The Veteran submitted several lay statements dated June 2005 in support of his claim.  Collectively, these say that the Veteran has been limited by his back condition.  He could no longer engage in activities such as riding motorcycles or working on cars.  He experienced numbness in his legs from driving.  He could not complete household maintenance activities.  He experienced falls from his back "giving out."  He required a rail and shower chair to bathe.  

VA treatment records dated July 2007 show the Veteran reported concentrated pain in the lumbar spine, with radiation into the hips, buttocks, and lower extremities.  Pain was constant and aggravated by cold, damp weather.  He indicated pain was 8/10 in severity, and ranged from 6/10 to 10/10.  Movement, including due to sneezing or coughing, increased pain which radiated to his legs.  He spent most of his time in a seated or supine position.

The Veteran also underwent a VA examination in July 2007.  He reported treating his condition with narcotics and other medication.  He also had a TENS unit, and utilized a back brace and cane.  Back pain, described as throbbing, radiated into both lower extremities down to the toes.  On examination, the Veteran had a slow, broad-based gait using a cane.  He could not walk on his heels or toes.  Forward flexion of the lumbar spine was 5 to 10 degrees, and extension was 0 to 5 degrees.  Lateral flexion was also 5 to 10 degrees.  Left rotation was 35 to 40 degrees, and right rotation was 40 degrees.  All motions, except for right rotation, were limited by pain.  There was increased pain on repetitive motion.  Motor strength was 5/5, with the exception of the bilateral great toes, which was 4/5.  Sensation to 2 point discrimination and monofilament was absent.  Vibration and position sensation was absent in the bilateral great toes.  The examiner noted that the neurological examination was consistent with diabetic neuropathy, and that radiculopathy was not present.

Additional records dated September 2007 show the Veteran reported pain of at least 9/10 in severity, with pain in the bilateral lower extremities.  On examination, the Veteran ambulated with a cane.  He had appropriate sitting posture with no shifting.  Lower extremity strength fluctuated from 3+/5 to 4/5 due to questionable effort.  Leg pain followed no dermatome pattern, and weakness followed no myotome pattern.  Forward flexion was 15 degrees and extension was 5 degrees.  

Private treatment records dated December 2008 show the Veteran had a wide-based, stiff-legged gait.  Gross motor strength in the lower extremities was 3+/5 to 4/5.  The Veteran reported pain when he walked for more than 5 minutes.  He was able to dress and feed himself.  

The Veteran underwent a VA examination in January 2010.  He reported having persistent back pain which had worsened over time.  He also had bilateral leg pain with generalized paresthesias in both legs.  He used a walker and a back brace.  No flare-ups or incapacitation were noted.  On examination, forward flexion was 25 degrees and extension was 0 degrees.  Lateral flexion was 20 degrees bilaterally, and rotation was 10 degrees bilaterally.  Repetitive use caused increased pain.  There was pain, tenderness, cramping, and spasms across the lumbar spine.  There was also generalized decreased sensation in both legs.  Straight leg raising was positive bilaterally.  Reflexes were hypoactive but equal.  Strength was equal in both legs.  The examiner stated that it was not possible to differentiate how much of the Veteran's back pain was due to back strain versus disc disease.  However, radiculopathy was more likely than not related to disc disease, and not lumbar strain.

Another VA examination was conducted in November 2010.  He reported a history consistent with the January 2010 examination, but noted that he had 2 periods of incapacitation in the past year, lasting 4 to 7 days.  One episode required hospitalization.  Range of motion was limited by pain.  Flexion was 10 degrees and extension was 0 degrees.  Lateral flexion and rotation were each 10 degrees, bilaterally.  There were no changes following repetitive use.  All other physical findings were consistent with the January 2010 examination.

A VHA opinion was obtained in November 2011.  The examiner was asked to identify all lumbosacral spine diagnoses associated with the Veteran's in-service spine injury or otherwise related to the Veteran's service.  After reviewing the claims file, he identified chronic low back pain, lumbar spondylosis with degenerative disc disease, and lumbar radiculopathy.  The chronic pain was associated with the Veteran's in-service injury.  Spondylosis and degenerative disc disease were unrelated to service.  The examiner noted that although a prior injury may be a contributing factor to subsequent degeneration, that degeneration would be more focal to the injury site.  The Veteran's multi-level degenerative changes were more likely related to aging and co-morbidities.  Lumbar radiculopathy was not related to the initial injury, but may have been related to degenerative changes.  Diabetic neuropathy was also a contributing factor.  

An addendum to the VHA opinion was provided in March 2012.  The examiner was asked to comment on records dated September 1975 which show a diagnosis of radiculopathy secondary to old compression fractures.  The examiner noted that there was no examination to justify the diagnosis.  Moreover, records from 1972 and 1973 specifically stated that there were no radicular symptoms or signs of disc pathology.  Examinations conducted around the time of the Veteran's injury only documented back pain.  In the absence of documentation of a physical examination stating that the Veteran had these symptoms, the examiner could not confirm a diagnosis of radiculopathy in service.  The next documented signs of radiculopathy were in 1997.  The examiner could not definitively relate the Veteran's current radicular symptoms to his in-service injury.  They seemed more likely to be related to the progression of degenerative changes in the spine.

2.  Applicable Law and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities. The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2011).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his or her disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

When it is not possible to distinguish or discern the effects of a nonservice-connected disorder from a service-connected one, VA must attribute such effects to the service-connected disorder.  See Howell v. Nicholson, 19 Vet. App. 535 (2005); Mittleider v. West, 11 Vet. App. 181 (1998).

The Court has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

The schedular criteria for rating the spine have been amended twice; once in September 2002, and again in September 2003.  First, the rating criteria pertaining to intervertebral disc syndrome under 38 C.F.R. § 4.71a, Diagnostic Code 5293, was amended effective September 23, 2002.  See 67 Fed. Reg. 54,345- 54,349 (August 22, 2002).  Second, effective September 26, 2003, the rating criteria for evaluating other spine disorders were amended.  See 68 Fed. Reg. 51,454-51,458 (August 27, 2003); see also corrections at 69 Fed. Reg. 32, 449 (June 10, 2004).  More specifically, effective September 23, 2002, VA amended the criteria for rating intervertebral disc syndrome only, but continued to evaluate that disease under Diagnostic Code 5293.  See 67 Fed. Reg. 54, 345 (Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003)).  Effective September 26, 2003, VA updated the entire section of the rating schedule that addresses disabilities of the spine.  This update included a renumbering of the diagnostic codes pertinent to back ratings.  According to that renumbering, Diagnostic Code 5237 now governs ratings of lumbosacral strain, Diagnostic Code 5239 governs ratings of spondylolisthesis or segmental instability, and Diagnostic Code 5243 governs ratings of intervertebral disc syndrome.  See 68 Fed. Reg. 51,443 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2011)).

Where the law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version most favorable to the veteran applies, absent congressional or Secretarial intent to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997).  The amended versions may only be applied as of their effective date and, before that time, only the former version of the regulation should be applied.  VAOPGCPREC 3-2000 (Apr. 10, 2000).  As such, the Board will assess the severity of the Veteran's service-connected low back disorder disability under both the former and revised criteria pertaining to ratings of the spine, under the applicable time periods.

a. Old Criteria

Prior to September 2003, Diagnostic Code 5292 pertained to limitation of motion of the lumbar spine. A 40 percent rating was warranted for severe limitation of the lumbar spine.  See 38 C.F.R. Part 4, Diagnostic Code 5292 (2002).

The words "slight," "moderate," and "severe" as used in the various Diagnostic Code's are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

Under Diagnostic Code 5295, lumbosacral strain was evaluated as 40 percent disabling with listing of the whole spine to the opposite side, positive Goldwaithe's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of the joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

Under Diagnostic Code 5289, favorable ankylosis of the thoracolumbar spine warranted a 40 percent disability rating, and unfavorable ankylosis warranted a 50 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5289 (2002).

Further, under the rating criteria in effect prior to September 23, 2002, intervertebral disc syndrome was evaluated as follows: Severe, recurring attacks, with intermittent relief are rated at 40 percent.  Pronounced attacks, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, with little intermittent relief, are rated at 60 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2001).

Based on the evidence of record, the Board finds that a rating in excess of 40 percent is not warranted.  Initially, the Board notes that the Veteran is service-connected for a lumbar strain or sprain, and not for degenerative disc disease.  However, the competent medical evidence of record indicates that the symptoms associated with the two conditions cannot be separated.  Therefore, they are presumed to be associated with the service-connected condition.  

As noted above, a higher 50 percent rating is warranted for unfavorable ankylosis.  Ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996), citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999).  While the evidence shows a reduced range of motion of the Veteran's lumbar spine, ankylosis has not been demonstrated.

The Board has also considered a higher 60 percent rating under Diagnostic Code 5292.  However, this rating contemplates sciatic neuropathy and various neurological findings consistent with diseased discs.  VA examinations and the VHA opinions obtained in this case indicate that the Veteran's radiculopathy is associated with degenerative disc disease, and that neither condition is etiologically related to the Veteran's service-connected lumbosacral injury residuals.  These opinions are collectively based on a review of the claims file, a history provided by the Veteran, and physical examinations.  There is no competent medical opinion to refute these conclusions or to otherwise suggest that the Veteran's disc disease and radiculopathy are related to his service-connected back condition.

To the extent that the Veteran has asserted that his radiculopathy and disc disease are part of his service-connected condition, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example difficulty hearing, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Federal Circuit held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Federal Circuit set forth a two-step analysis to evaluate the competency of lay evidence.  The Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury-to determine whether to grant service connection.  See Robinson v. Shinseki, 312 Fed. Appx. 336 (2009) (confirming that, "in some cases, lay evidence will be competent and credible evidence of etiology").  The Board observes that this Federal Circuit decision is nonprecedential.  See Bethea v. Derwinski, 252, 254 (1992) (a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains").  The Board believes that if Bethea applies to Court decisions, it surely applies to those of a superior tribunal, the Federal Circuit.

Here, while the Veteran and other lay witnesses are certainly competent to report observable symptoms, they have not been shown to be competent to identify specific disorders based solely on observation.  Further, while the Veteran has asserted that his radiculopathy and disc disease are the result of his service injuries, he has not demonstrated the medical knowledge required to establish such an etiological nexus.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Therefore, although the statements of the Veteran and other lay witnesses offered in support of his claim have been given full consideration by the Board, they are not considered competent medical evidence and do not serve to establish a medical nexus between these claimed disorders and the Veteran's service-connected lumbar spine disability.

Therefore, a higher 60 percent rating under Diagnostic Code 5292 is not warranted.

b.  New Criteria

Effective September 26, 2003, VA amended its Schedule for Rating Disabilities, to institute a general rating formula for evaluating diseases and injuries of the spine, including lumbosacral strain under DC 5237, spinal stenosis under DC 5238, degenerative arthritis of the spine under DC 5242, and intervertebral disc syndrome under DC 5243.  Under the revised criteria, intervertebral disc syndrome (preoperatively or postoperatively) will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (6) (2011).

Under the General Rating Formula, the regulations provide, in pertinent part, for a 40 percent rating if the medical evidence shows forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine.  These ratings are warranted if the above-mentioned manifestations are present, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2011).

The rating criteria under the General Formula for Diseases and Injuries of the Spine also provide, in pertinent part, the following Notes:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The combined normal range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Under Diagnostic Code 5243, intervertebral disc syndrome may be rated under either the General Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. Under the Formula for Rating Intervertebral Disc Syndrome, incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months warrants a rating of 30 percent.  Incapacitating episodes having a total duration of at least 6 weeks during the past 12 months warrants a rating of 60 percent.

Note (1): For purposes of evaluation under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Based on the evidence of record, the Board finds that a rating in excess of 40 percent is not warranted.  A higher 50 percent rating is warranted for unfavorable ankylosis of the thoracolumbar spine.  However, as discussed earlier, ankylosis has not been demonstrated.  Therefore, a higher rating is not appropriate.

Under the General Rating Formula, neurologic abnormalities are evaluated separately.  However, for the reasons stated in the previous section, the Board finds that the Veteran's radicular symptoms are not etiologically related to his service-connected lumbar spine injury residuals.  Therefore, a separate rating for radiculopathy is not warranted.  The record does not reflect any additional neurologic abnormalities, such as bowel or bladder dysfunction, which are associated with the Veteran's disability.

Finally, the Board has considered a higher 60 percent rating based on incapacitating episodes.  The Veteran reported two such episodes during the November 2010 VA examination.  However, the record does not show that the Veteran was prescribed bed rest by a physician at any time during the period on appeal.  Even if the episodes reported by the Veteran were prescribed by a physician, there were only two such episodes which lasted no more than 7 days each.  This does not rise to the level of a 60 percent rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, which requires incapacitating episodes having a total duration of at least 6 weeks during a 12 month period.

4.  Extraschedular Consideration

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's low back disability with the established criteria found in the rating schedule for that condition shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his disability.  Indeed, it does not appear from the record that he has been hospitalized at all for his disability.  As discussed further below, the Veteran has asserted that his back condition has rendered him unemployable.  For extraschedular purposes, however, there is no persuasive evidence in the record to indicate that the service-connected disability on appeal would cause any impairment with employment over and above that which is already contemplated in the assigned schedular rating.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the evidence does not demonstrate in this case is that the manifestations of the Veteran's service-connected disability have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.


ORDER

A rating in excess of 40 percent for residuals of injury to the lumbosacral spine is denied.


REMAND

With respect to the Veteran's claim for entitlement to a TDIU, further development is warranted.

The Veteran contends that he is unable to work due to his service-connected disability.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).

In this instance, service connection has been established for residuals of an injury to the lumbosacral spine, rated as 40 percent disabling.  Therefore, the Veteran does not meet the schedular requirements for a TDIU for the period on appeal.

In exceptional circumstances, where the Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).

However, the Court has held that the Board may not award a TDIU on an extraschedular basis in the first instance.  See Bowling v. Principi, 15 Vet. App. 1, 10 (2001).

In this case, although the Veteran does not meet the schedular criteria for a TDIU, the record contains several reports that his service-connected back condition has nonetheless rendered him unemployable.

The Veteran underwent a VA examination in June 2000.  He reported working as a truck driver for 26 years, and had been trying to do a variety of other jobs, but was no longer able.

A December 2000 statement from the Veteran's employer stated that he terminated his employment there due to a service injury.  He was unable to perform the essential functions of his assigned position as a calendar utility helper.  The position required him to lift 50 to 75 pounds, and involved quite a bit of walking and side-to-side movement.  Because of his back injury, the Veteran had decided to quit.

A February 2001 letter from the Veteran's VA doctor stated that the Veteran was unable to work and totally unemployable due to chronic back problems, including disc bulges at L3-4 and L4-5.

The Veteran was afforded a VA examination in January 2010.  The examiner noted that the Veteran would have difficulties doing any physical work, or work involving bending and lifting.  He would be limited to very sedentary activity.  In November 2010, the same examiner noted that the Veteran had been disabled and unable to work, due to his back condition.

In light of this evidence, the Board finds that the matter should be remanded for referral to the Director of the Compensation and Pension Service for consideration of the claim on an extraschedular basis.

The Board notes that is service-connected for a lumbar strain or sprain, and not for degenerative disc disease.  As discussed above, radiculopathy is not a manifestation of the Veteran's service-connected disability.  However, the competent medical evidence of record indicates that the functional effects of the Veteran's spine-specific symptoms cannot be separated.  Therefore, they are presumed to be associated with the service-connected condition.  These findings should be considered in evaluating the Veteran's claim for a TDIU under 38 C.F.R. § 4.16(b).


Accordingly, the case is REMANDED for the following action:

1.  The RO shall refer the Veteran's claim for entitlement to a TDIU to the Director of the Compensation and Pension Service for consideration of the claim on an extraschedular basis under the provisions of 38 C.F.R. § 4.16(b).

2.  Thereafter, if the claim remains denied, the RO shall send the Veteran and his representative a supplemental statement of the case and allow an opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


